Citation Nr: 0913125	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).


FINDING OF FACT

The veteran's service treatment records show no evidence of 
bilateral hearing loss and the competent medical evidence of 
record does not relate the veteran's current bilateral 
hearing loss to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  A letter dated in October 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating in April 2008 and October 2008 letters.  
Dingess/Hartman v. 


Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in February 2005, 
May 2008, and November 2008.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's service treatment records, to include his 
January 1966 service separation examination, noted no 
evidence of bilateral hearing loss.  There is also no 
postservice evidence of record, dated within one year of the 
veteran's service separation, showing bilateral hearing loss 
that manifested to a compensable degree.  Nevertheless, 
service connection for hearing loss can still be established 
if medical evidence shows that a current impaired hearing 
disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155, 158-159 (1993).  

Bilateral hearing loss is currently diagnosed.  The first 
diagnosis of bilateral hearing loss is noted in the February 
2005 VA examination report.  38 C.F.R. § 3.385.  At that 
time, the veteran indicated that he was exposed to acoustic 
trauma in service as 


a result of working around 125 millimeter 8-inch firearms and 
rocket grenades.  The VA examiner indicated that the veteran 
had mild to moderate bilateral sensorineural hearing loss.  
38 C.F.R. § 3.385.  The May 2008 and November 2008 VA 
examinations similarly resulted in diagnoses of bilateral 
high frequency sensorineural hearing loss.  Id. 

Despite a current diagnosis of bilateral hearing loss, the 
evidence of record does not show that the veteran's bilateral 
hearing loss is related to his military service.  Although 
both the February 2005 and May 2008 examiners concluded that 
the veteran's hearing loss was not related to his military 
service, these opinions are not competent medical evidence, 
as they were based solely on the fact that the veteran's 
hearing was normal at service separation in January 1966.  As 
noted above, both of these opinions fail to consider that 
hearing loss may still be related to a claimant's military 
service even if not shown on separation.  Hensley, 5 Vet. 
App. at 158-159.  

However, the November 2008 VA examiner concluded that the 
veteran's bilateral hearing loss was not caused by or a 
result of inservice acoustic trauma.  The rationale provided 
indicated that not only was there no evidence of hearing loss 
shown at service separation, but the present clinical 
findings showed hearing loss that was more likely related to 
the aging process than to exposure to acoustic trauma, which 
was consistent with the almost 40-year period subsequent to 
service in which there was no evidence of a hearing loss 
disability.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  There are no other objective, competent medical 
opinions to contradict this conclusion.  Absent a medical 
opinion linking the veteran's bilateral hearing loss to his 
military service, service connection for bilateral hearing 
loss is not warranted.

Because the competent medical evidence of record does not 
relate the veteran's bilateral hearing loss to his military 
service, the preponderance of the evidence is against this 
claim for service connection.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


	ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


